WATVER OF SERVICE OF SUMMONS
TO: Robert P. Cocco, Attorney for Plaintiff Chelsey Gosse

I acknowledge receipt of your request that I waive service of a summons in the action of
Gosse v. U.S Bank ef al. which is case number 3:20-cv-01446-RDM in the United States
District Court for the Middle District of Pennsylvania. I have also received a copy of the
complaint in the action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

[ agree to save the cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with
judicial process in the manner provided by Rule 4.

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in
the summons or in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behalf I am
acting) if an answer or motion under Rule 12 is not served upon you within 60 days after

Aug. 2020 or within 90 days after that date if the request was sent outside the United

  

 

 

States.
7 f
‘ om 2
P/3¢ [3030 file t-
Date: Signature )
J

Printed Name: Mi Chae | Vv adh hi vf

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs
of service of the summons and complaint. A defendant located in the United States who, after being notified of
an action and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will
be required to bear the cost of such service unless good cause be shown for its failure to sign and return the
waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that
the action has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of
the action or over its person or property. A party who waives service of the summons retains all defenses and
objections (except any relating to the summons or to the service of the summons), and may later object to the
jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff's
attorney (or unrepresented plaintiff) a response to the complaint and must also file a signed copy of the response
with the court. If the answer or motion is not served within this time, a default judgment may be taken against
that defendant. By waiving service, a defendant is allowed more time to answer than if the summons had been
actually served when the request for waiver of service was received.
